Citation Nr: 0721740	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for coronary artery 
disease, claimed as a heart disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2006, the veteran testified before the undersigned via 
videoconference.  A transcript of the hearing is associated 
with the claims file.

The issues of entitlement to service connection for gout, 
entitlement to service connection for coronary artery 
disease, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In November 2005, the veteran submitted a substantive 
appeal (on VA Form 9), indicating that he wished to continue 
his appeal with respect to an increased evaluation for 
hemorrhoids.

2.  During his September 2006 videoconference hearing before 
the Board, the veteran indicated that he wished to withdraw 
his claim of entitlement to an evaluation in excess of 10 
percent for hemorrhoids.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed psychiatric disorder, claimed as 
depression, that is related to any incident of active 
military service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed left shoulder disorder that is related to 
any incident of active military service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has sleep 
apnea that is related to any incident of active military 
service.

6.  In a May 2003 rating decision, the RO declined to find 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for a back 
condition.  The veteran was notified of the decision that 
month, and did not initiate an appeal.  Until the present 
time, that was the last final rating decision denying the 
claim of entitlement to service connection for a back 
disorder on any basis.

7.  The evidence added to the record since the May 2003 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a back disorder.
CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to an increased rating for 
hemorrhoids, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2006).

2.  A psychiatric disorder, claimed as depression, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006). 

3.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2006).

4.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2006).

5.  Evidence submitted since the May 2003 rating decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for a back condition is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In September and December 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide 
"any" evidence that pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The September 2004 letter also provided the 
veteran with information regarding new and material evidence 
necessary to reopen a claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, a March 2006 letter informed the 
veteran of potential downstream issues, such as disability 
rating and effective date.  See Dingess v. Nicholson, supra.

The Board finds that the content of the September and 
December 2004 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Withdrawn Claim - Hemorrhoids

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated in March 2005, the RO adjudicated 
the veteran's claim of entitlement to an increased evaluation 
for hemorrhoids.  The veteran perfected an appeal of this 
determination in November 2005.

In testimony during his hearing in September 2006, the 
veteran indicated that he wished to withdraw his appeal as to 
his service-connected hemorrhoids in its entirety.  That 
statement constitutes a written withdrawal of the substantive 
appeal with regard to that issue.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

III.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and a 
psychosis becomes manifest to a degree of 10 percent 
disabling within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

B.  Psychiatric Disorder

The veteran contends that he has a current psychiatric 
disorder, claimed as depression, which is due to his military 
service.  His service medical records (SMRs) are silent for 
any treatment or diagnosis of a psychiatric disorder.

VA outpatient records beginning in May 2002 show the veteran 
sought psychiatric treatment.  At that time, he reported no 
psychiatric history.  He reported nightmares and said they 
began while he was in service.  He currently complained of 
hallucinations.  The diagnosis was general anxiety disorder 
with panic attacks.

The veteran was subsequently diagnosed with adjustment 
disorder with mixed emotions in June 2002.  The records show 
he continued to attend group therapy with a diagnosis of 
adjustment reaction with mixed disturbance of emotions.

A September 2002 psychiatric examination showed diagnoses of 
schizoaffective disorder, alcohol abuse, and a gambling 
problem.

An April 2003 VA outpatient record shows the veteran 
continued to have hallucinations and difficulty sleeping.  He 
reported depression symptoms that had been improving 
recently.

In June 2004, the veteran again sought VA treatment for his 
psychiatric disorder.  He described symptoms similar to those 
already noted.  The assessment was paranoid disorder with 
anxiety attacks.

While the evidence is clear that the veteran has a current 
psychiatric diagnosis, the Board finds that service 
connection for a mental disorder is not warranted because 
there is no evidence of any treatment or symptoms related to 
a psychiatric disorder in service, and there is no competent 
medical evidence of record showing a link between the 
veteran's current diagnosis and any incident in service.  W 
find it probative that the medical evidence does not show a 
diagnosis of a psychiatric disorder until 2002, more than 
twenty years after separation from service, and certainly not 
within the one-year time period provided for presumptive 
service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Indeed, 
at the time he first sought treatment in 2002, the veteran 
indicated he had no previous psychiatric history.

The Board recognizes that the veteran believes that his 
psychiatric disorder is related to his military service.  His 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of competent, medical evidence showing a link 
between the veteran's current diagnosis and his military 
service, the Board finds that service connection is not 
warranted.  As the evidence preponderates against the claim 
of entitlement to service connection for a psychiatric 
disorder, claimed as depression, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Shoulder

The veteran also contends that he has a left shoulder 
disorder which is related to his military service.  His SMRs 
are silent for any complaints, findings, or treatment related 
to his left shoulder.

Post-service VA records show the veteran began seeking 
treatment for left shoulder pain in January 2001.  He 
reported having surgery on that shoulder one year ago.

VA medical records show the veteran underwent additional left 
shoulder surgery in October 2001.  Treatment records through 
June 2004 show the veteran continued to be followed for his 
shoulder.

In a September 2005 RO hearing transcript, the veteran 
indicated that he was in an automobile accident while in 
service.

The veteran then testified before the undersigned in 
September 2006 that there was no line of duty investigation 
after his automobile accident in service.  His shoulder felt 
a little funny, but then it got better.  A few months later, 
he was moving wall lockers and was hit by one of them as it 
fell off a truck.  The veteran testified that, after 
separation, it was a while before he sought treatment for his 
left shoulder.  He then stated that he went to the hospital 
after his automobile accident.  He was given pain medication, 
was told it was a sprain, and sent home.

The veteran's SMRs do document his seeking treatment 
following an incident when a wall locker fell on his back.  
However, the records consistently show he had a negative 
examination, and there were no abnormal findings.  In 
addition, there is no evidence that his left shoulder was 
injured in this incident, as the medical records only refer 
to the veteran's back.

Based upon a review of the record, the Board finds that there 
is a lack of evidence to show that the veteran's currently 
diagnosed left shoulder disorder is related to any incident 
in service.  Although he has stated that he injured his 
shoulder in service in an automobile accident, there is no 
documentation of this in the SMRs.  In addition, while there 
is documentation of an incident when he was injured by a 
falling locker, this medical evidence does not show that the 
veteran complained of any symptoms related to his left 
shoulder.

The evidence does show he was not treated for a left shoulder 
disorder until 2001, more than twenty years after his 
separation from service.  Even the veteran testified in 
September 2006 that he did not seek treatment for his left 
shoulder until many years after his separation from active 
duty.  Most important, there is no competent medical opinion 
of record relating the veteran's military service to his 
current treatment for a left shoulder injury.  While he 
clearly believes his shoulder disorder is related to an 
injury in service, he has not been shown to have the 
requisite medical knowledge to give a medical opinion as to 
causation or etiology, on which the Board may base its 
decision.  See Espiritu v. Derwinski, supra.

As the evidence preponderates against the claim of 
entitlement to service connection for a left shoulder 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Sleep Apnea

The veteran contends that he currently has a diagnosis of 
sleep apnea which is related to his military service.  His 
SMRs are silent for any complaints, findings, or treatment 
related to any sleep disorder.

VA treatment records beginning in February 2005 show the 
veteran underwent a sleep study and was diagnosed with sleep 
apnea.  The veteran stated at that time that he was first 
diagnosed with this disorder eight years prior at a private 
facility.

The veteran testified in September 2006 that his fellow 
soldiers told him that he snored in service.  They also told 
him that he stopped breathing while he slept.

Based upon careful review of the record, the Board finds 
there is a lack of evidence to warrant a grant of service 
connection for sleep apnea.  Initially, we note that there is 
no objective medical evidence that the veteran had a sleep 
disorder in service.  While he has stated that his fellow 
soldiers indicated that he snored a lot, there was no 
diagnosis of sleep apnea or any sleep disorder until February 
2005, more than 25 years after his separation from active 
duty.  In addition, the veteran has not been found to have 
the requisite medical knowledge to either determine that his 
sleep apnea began in service or that his current diagnosis is 
related to his active duty.  See Espiritu v. Derwinski, 
supra.

Based on the lack of evidence of any treatment in service for 
sleep apnea and any medical opinion that the current 
diagnosis is related to active duty, the Board finds that 
service connection is not warranted.  As the evidence 
preponderates against the claim of entitlement to service 
connection for sleep apnea, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

IV.  New and Material Evidence - Back Disorder

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a May 2003 rating decision, the RO declined to find that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  The veteran did not file a timely notice of 
disagreement to initiate an appeal.  Therefore, that rating 
decision was final.

The evidence of record at the time of the May 2003 rating 
decision included the veteran's SMRs.  They show that he 
complained of back pain after being hit by a falling locker.  
He sought treatment twice in October 1975 but his examination 
was negative, and there were no abnormal findings.  The 
impression was sore muscles.

Post-service records associated with the claims file prior to 
the May 2003 rating decision included VA outpatient treatment 
records showing the veteran complained of lower back pain 
beginning in May 2002.  At that time, he reported he had this 
pain intermittently since 1977.  Subsequent records showed 
diagnoses of chronic spinal pain, and an X-ray was negative.

Records associated with the claims file after the May 2003 
rating decision include private medical records dated in 
December 2002.  These show the veteran complained of back 
pain after slipping and falling a few days prior.  An X-ray 
showed osteophytes in the lower thoracic and lumbar spine.

In a September 2005 hearing, the veteran indicated that his 
back disorder was due to a locker falling on him during 
service.

As noted above, at his September 2006 videoconference 
hearing, the veteran testified that his back had been injured 
when a locker fell on him in service.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been received to reopen a 
claimed of entitlement to service connection for a back 
disorder.  Although the private treatment records and hearing 
transcripts are new, in that they were not associated with 
the claims file at the time of the previous decision, they 
are not material because they do not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In that regard, these private records and hearing 
transcripts do not, nor does any of the additional evidence 
submitted in connection with the request to reopen, 
demonstrate that the veteran's back disorder is associated 
with his military service.

The additional evidence received since the May 2003 RO 
decision only repeats information already associated with the 
claims file.  This evidence shows additional treatment for a 
low back disorder and testimony indicating the veteran 
injured his back in service when a locker fell on him.  This 
information was already contained in the veteran's service 
medical records and VA outpatient treatment records.  
Therefore, this evidence is not new and material.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, the Board determines that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

The issue of entitlement to an evaluation in excess of 10 
percent for hemorrhoids is dismissed.

Service connection for a psychiatric disorder, claimed as 
depression, is denied.

Service connection for a left shoulder disorder is denied.

Service connection for sleep apnea is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a back disorder is 
not reopened.


REMAND

During his September 2006 Board hearing, the veteran 
indicated that he was treated within one month of separation 
from service for his hypertension and gout at the Sonny 
Montgomery VA Medical Center in Jackson, Mississippi.  The 
earliest post-service evidence of VA outpatient treatment 
contained in the claims file is a February 1992 record from 
the Jackson VA Medical Center showing the veteran had 
previously been followed at that facility for hypertension.  
There is no documentation in the record showing the RO 
specifically requested all records from the Sonny Montgomery 
VAMC beginning in July 1977, when the veteran separated from 
service.  Since the veteran indicated that he was treated for 
both hypertension and gout within the first post-service year 
at a VA facility, the Board finds that a remand is necessary 
to request these records, and, if they are obtained, 
associate them with the claims file.  In addition, the Board 
finds that the veteran's claim of entitlement to service 
connection for coronary artery disease, claimed as a heart 
disorder, is inextricably intertwined with his claim 
regarding hypertension.  Therefore, it must be remanded as 
well.


Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the 
veteran from the Sonny Montgomery VA Medical 
Center in Jackson, Mississippi, dated from 
July 1977 to February 1992.  All obtained 
records must be associated with the claims 
file.

2.  Readjudicate the veteran's claims of 
entitlement service connection for gout and 
coronary artery disease and whether new and 
material evidence has been received to reopen 
a claim of entitlement to service connection 
for hypertension, considering all of the 
evidence of record.  If any benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with an 
SSOC containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal since the October 
2005 SOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


